Citation Nr: 1600021	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-29 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for residuals of squamous cell carcinoma of right vocal cord.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of all issues currently before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to a disability rating in excess of 30 percent for residuals of squamous cell carcinoma of right vocal cord have been met.  38 U.S.C.A.  
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement dated October 2013, the appellant notified the Board that he wished to withdraw his appeal of his claim for a disability rating in excess of 30 percent for residuals of squamous cell carcinoma of right vocal cord.  The Veteran's representative submitted a second request in December 2015.  As such, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim of entitlement to a disability rating in excess of 30 percent for residuals of squamous cell carcinoma of right vocal cord is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


